Hoyt, J. —
It appears from the transcript in this case that no notice of the settlement of the statement of facts was given until *819after the expiration of thirty days from the date of judgment. The motion to strike the same for that reason, made by respondent, under numerous decisions of this court must be granted. See Enos v. Wilcox, 3 Wash. 44 (28 Pac. Rep. 364); Cadwell v First National Bank, 3 Wash. 188 (28 Pac. Rep. 365.)
The statement of facts having been stricken, the only question presented by the record is as to the alleged error committed by the court in sustaining a proceeding by information instead of by indictment, as the crime was committed before the statute authorizing proceedings by information went into effect. This question was submitted without argument, and under the authority of Lybarger v. State, 2 Wash. 552 (27 Pac. Rep. 449), must be decided adversely to the position of appellant. It is not necessary for us to say more, as counsel for appellant, conceding that the decision in that case entirely covered the question here presented, and in view of the fact that the decision of this court in said case had been taken to the supreme court of the United States, where a final determination will be had, did not seriously ask us to reexamine said question pending such appeal.
Judgment and sentence must be affirmed.
Anders, O. J., and Stiles, Scott and Dunbar, JJ., concur.